C. H. Curtiss was the attorney of record for William Garl in the Portage Common Pleas, wherein Cleda Glover had instituted an action against the said Garl. Judgment was for Garl. H. R. Loomis assisted in the trial and neither his name nor that of his firm appears on any of the pleadings filed in the action.
A petition in error was filed in the Court of Appeals by Glover, no summons in error being issued, and the waiver of summons and entry of appearance was filed only by the firm of Mr. Loomis, without notice to Mr. Curtiss as the attorney of record.
Motion was made in the Court of Appeals, to dismiss the petition in error on the ground that there was no service of summons and no entry of appearance. This motion was overruled, and application made for determination of the question by the Supreme Court.
It is a question of practice and the authority of an attorney to waive the issuing and service pf summons in error filed in the reviewing court, where the attorney signing such waiver was one assisting the regular attorney, or the attorney of record, in the trial of such case.